Title: [The American Commissioners]: Memorandum [for Vergennes], 28 March 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


March 28. 1777.
On the 19th of November, the Congress resolved, That


100
brass Cannon
3
pounders


  50

6
pounders


  50

12
pounders


  13

18
pounders


  13

24
pounders


In all 226 Pieces, be provided as Field Artillery; and this Order is sent to us.
It is probable that when this Resolution was taken, the Congress had not heard of the Number of Field Pieces then about to be sent from France, which being all 4 pounders will probably supply the Demand for the 100 three pounders, and 50 six pounders: but the others, viz.


  50
  
  12
pounders


  13
  
  18
pounders


  13
  
  24
pounders


In all 76 Pieces, will be wanted. And we desire to know whether they may be borrowed from the King’s Magazines, on Condition of being replac’d as fast as the Founders can make them? For otherwise we cannot have them in time for this Campaign.
On the 29th of November the Congress ordered the Secret Committee to provide as soon as may be Arms and Equipage for 3000 Horse.
The Committee have written to us to make this Provision in France, and transport the same to America.
We have provided the Pistols. We request to know whether the other Arms, viz. Carbines, and Swords, with Belts, and every thing but Saddles can be borrowed from the King’s Magazines, on the same Condition as above-mentioned for the Cannon?
And whether two or three Ships of War can be borrowed to convoy the Merchant Ships that shall carry them?
On the 23d of December, the Congress resolved, that their Commissioners in France be instructed and authorized to borrow on the Faith of the United States a Sum not exceeding Two Millions Sterling, for a Term not less than Ten Years, upon Interest.
Advice is requested upon this Head.
